Citation Nr: 0121916	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-17 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic active 
hepatitis, non-A, non-B, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1997.

The instant appeal arose from an October 1997 rating decision 
which confirmed and continued a 10 percent rating for chronic 
active hepatitis.

The appellant, in various correspondence with the RO, seems 
to have raised a claim for a gastrointestinal disorder, 
claimed as secondary to his service-connected hepatitis.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.


REMAND

The appellant contends, in substance, that an increased 
rating for his service-connected hepatitis is warranted as 
his disability is more severe than the current evaluation 
suggests.

In his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in November 1998, which perfected the issue 
currently on appeal, the veteran requested a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the RO (Travel Board hearing).  

The veteran failed to report for the Travel Board hearing on 
January 24, 2001.  The evidence of record shows that the 
veteran had provided a new address on a VA Form 21-4142 
received at the RO in May 1999.  However, the December 2000 
letter mailed to the veteran concerning the scheduling of his 
January 2001 Travel Board hearing was sent to an address the 
veteran had provided prior to May 1999.  While the December 
2000 letter is not shown to have been returned to the RO as 
undeliverable, it is nevertheless the opinion of the Board 
that it is quite possible that the veteran never received 
notice of the Travel Board hearing.

As the veteran still has not been afforded the requested 
hearing and as the evidence of record reveals that the 
veteran likely had good cause for failing to report for the 
scheduled Travel Board hearing, another attempt must be made 
to schedule the hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a Travel Board hearing.  The RO should 
contact the appellant at his last known 
address of record and through his 
representative, if applicable, and 
provide notice of the hearing.

After the appellant and his representative, if applicable, 
have been given an opportunity to appear at a Board hearing, 
the claims folder shall be returned to the Board for further 
appellate review.  No action is required by the appellant 
until he receives further notice.  The purpose of this remand 
is to comply with the governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




